Opinion by
Judge Lindsay:
The answer in this case is clearly insufficient. It raises no issue except as to whether or not the note or bill is a counterfeit. The statement that defendant denies he passed said one hundred dollar bill or any other bill for that amount would have been good except for the qualification contained in the concluding portion of the sentence, which explains the denial to mean that said bill or any other bill which appellant passed to appellee “was not a genuine bill or a counterfeit.” It is not necessary to determine whether the answer can be so punctuated as to make it amount to a denial of other facts than that the note is a counterfeit. In matters of doubt a pleading must be construed most strictly *49against the pleader. So this answer will and ought to be construed.

Apperson, for appellant.


Holt, for appellee.

The note was admitted to be a counterfeit, and there being no other issue in the case it was error to dismiss appellant’s petition.
Wherefore the judgment is reversed and the cause remanded for a new trial.
Appellee should be allowed to amend his answer if he offers to do so within a reasonable time.